     Case 16-34776         Doc 78      Filed 02/23/20 Entered 02/23/20 23:23:04                   Desc Imaged
                                       Certificate of Notice Page 1 of 2
NTCASCLM

                                  United States Bankruptcy Court
                                             Northern District of Illinois
                                                  Eastern Division
                                                  219 S Dearborn
                                                     7th Floor
                                                 Chicago, IL 60604


In Re:
                                                            Case No.
                                                            :         16−34776
Sharon E Halfpenny                                          Chapter : 13
P.O. Box 289                                                Judge :   Deborah L. Thorne
Amboy, IL 61310
SSN: xxx−xx−9411 EIN: N.A.




     NOTICE TO ASSIGNOR OF FILING OF ASSIGNMENT/TRANSFER OF CLAIM
TO : Nationstar Mortgage LLC d/b/a Mr. Cooper


Pursuant to Bankruptcy Rule 3001(e), you are hereby advised that there has been filed in this office an assignment to
US Bank Trust NA of your claim in the above matter, designated Claim No. 2 . If no objections are filed by you on
or before March 12, 2020 the Court shall substitute US Bank Trust NA in your place and stead as a claimant. If
objections to the assignment of claim are filed, a hearing will be scheduled by the court. You will be notified of the
date of this hearing.




                                                            For the Court,




Dated: February 21, 2020                                    Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
          Case 16-34776            Doc 78       Filed 02/23/20 Entered 02/23/20 23:23:04                         Desc Imaged
                                                Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 16-34776-DLT
Sharon E Halfpenny                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dwilliams                    Page 1 of 1                          Date Rcvd: Feb 21, 2020
                                      Form ID: ntcasclm                  Total Noticed: 2


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 23, 2020.
db             +Sharon E Halfpenny,   P.O. Box 289,   Amboy, IL 61310-0289
27766035       +Nationstar Mortgage LLC d/b/a Mr. Cooper,   c/o Codilis & Associates P.C.,
                 15W030 North Frontage Road, Suite 100,   Burr Ridge, IL 60527-6921

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 23, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 20, 2020 at the address(es) listed below:
              Dana N O’Brien    on behalf of Defendant   SETERUS, INC. dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              Dana N O’Brien    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               dana.obrien@mccalla.com, NDistrict@mccalla.com
              Dana N O’Brien    on behalf of Creditor   Seterus, Inc., as authorized subservicer for Federal
               National Mortgage Association ("Fannie Mae"), a corporation organized and existing under the
               laws of the United States of America dana.obrien@mccalla.com, NDistrict@mccalla.com
              Grant W Simmons    on behalf of Creditor   Nationstar Mortgage LLC d/b/a Mr. Cooper
               ND-Two@il.cslegal.com
              Joseph S Davidson    on behalf of Debtor 1 Sharon E Halfpenny jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Joseph S Davidson    on behalf of Plaintiff Sharon E Halfpenny jdavidson@sulaimanlaw.com,
               courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sulaiman.igotnotices@g
               mail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.com;cjohnson@sulaimanlaw.com
              Kinnera Bhoopal     on behalf of Creditor   Seterus, Inc., as authorized subservicer for Federal
               National Mortgage Association ("Fannie Mae"), a corporation organized and existing under the
               laws of the United States of America kinnera.bhoopal@mccalla.com
              Kinnera Bhoopal     on behalf of Creditor   Federal National Mortgage Association ("Fannie Mae")
               kinnera.bhoopal@mccalla.com
              Marilyn O Marshall    courtdocs@chi13.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Toni Townsend     on behalf of Creditor   Seterus, Inc., as authorized subservicer for Federal
               National Mortgage Association ("Fannie Mae"), a corporation organized and existing under the
               laws of the United States of America toni.townsend@mccalla.com, northerndistrict@mccalla.com
                                                                                             TOTAL: 11
